Judge Hyland
delivered the opinion of the court.
This case is fully within the principle settled by this court at this term in the ease of the State vs. Kesslering. Both cases were indictments under the 5th section of the act concerning “billiard tables.” The points, therefore, ruled in Kesslering’s case must govern this, and reference is made to the opinion of the court in that case.—(a)
The judgment of the criminal court is reversed, cause remanded, with directions to enter up judgment on the verdict found herein by the jury-

o) See State vs. Baugher, 3 Blackford, 307; U. S. vs. Wilson, 1 Bald. 78; State vs. Lancaster, 2 McLean, 431; State vs. Duncan, 9 Part. 260; State vs. Mitchell, 6 Mo. 137; State vs. Helm, 6 Mo. 263; State vs. Noel, 5 Blackf. 548; State vs. Chick, 2 Ala. 26; Simmons vs. State, 12 Mo. 268.